DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 6393362) in view of Lewis et al. (Hereinafter Lewis) (US 8583361).

As per claim 6, Burns teaches elements of: 
a system, comprising: 
a location sensor configured to output location data of a first vehicle (See at least abstract); 
a processor configured to execute instructions for: 
determining an anticipated movement of the first vehicle based upon location data received from the location sensor (See at least abstract, column 3 line 1 – 8, column 6 line 6 line 29 – 44 and column 8 line 32 - 67), 
using the anticipated movement of the first vehicle to determine a projected zone about the first vehicle  (See at least abstract, column 3 line 1 – 26, column 6 line 6 line 29 – 44 and column 8 line 32 – 67), 
the projected zone identifying a region into which the first vehicle is likely to proceed based on the anticipated movement  (See at least abstract, column 3 line 1 – 26, column 6 line 6 line 29 – 44 and column 8 line 32 – 67),34SUBSTITUTE SPECIFICATIONCLEAN VERSION Attorney Docket No. 122169.00278and
determining that the projected zone about the first vehicle overlaps, at least partially, with a second projected zone about a second vehicle (See at least column 3 line 27 – 39, column 4 line 46 – 56, column 6 line 1 – 12).
However, Burns does not explicitly teach element of: 

a user interface device connected to the first vehicle; and 
generating an output at the user interface device indicating a potential collision condition with the second vehicle.  
Lewis teaches element of:
a user interface device connected to the first vehicle (see at least paragraph 63); and 
generating an output at the user interface device indicating a potential collision condition with the second vehicle (See at least paragraph 169).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burns to include a user interface device connected to the first vehicle; and generating an output at the user interface device indicating a potential collision condition with the second vehicle as taught by Lewis in order to automatically warn the user of vehicle to navigate a vehicle to destination safely (Lewis, Paragraph 169).

As per claim 7,  Burns and Lewis teach element of:
wherein the processor is configured to execute instructions for:
receiving location data from the location sensor to determine a historical path of travel of the vehicle (Burns, see at least column 5 line 3 - 24 and Lewis, see at least column 8 line 30 – column 9 line 19); 
determining a current speed of the first vehicle (Burns, see at least column 5 line 50 – 64); 

determining the anticipated movement of the first vehicle using the anticipated path of travel Burns see at least column 5 line 3 – 23 and 50 – column 6 line 12).  

As per claim 8, Burns and Lewis teach element of: 
wherein the processor is configured to execute instructions for determining a stopping distance of the first vehicle based upon the current speed of the first vehicle and wherein a length of the anticipated path of travel is determined by the stopping distance (Burns, see at least column 5 line 24 – 49).  

Claims 9 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns and Lewis in further view of Talamonti et al. (Hereinafter Talamonti) (US 2018/0286242).

As per claim 9, Burns and Lewis teach all the element of the claimed invention but does not explicitly teach the element of: 
determining an estimated reaction time; 
determining a reaction distance based upon the current speed of the first vehicle and the estimated reaction time; and 
determining the length of the anticipated path of travel using the stopping distance plus the reaction distance.  
Talamonti teaches element of:

determining a reaction distance based upon the current speed of the first vehicle and the estimated reaction time (See at least paragraph 59); and 
determining the length of the anticipated path of travel using the stopping distance plus the reaction distance (See at least figure 2 and paragraph 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determining an estimated reaction time; determining a reaction distance based upon the current speed of the first vehicle and the estimated reaction time; and determining the length of the anticipated path of travel using the stopping distance plus the reaction distance as taught by Talamonti in the system of Burns and Lewis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Burns and Lewis teach element of: 
wherein the processor is configured to determine the projected zone by:  35SUBSTITUTE SPECIFICATIONCLEAN VERSION Attorney Docket No. 122169.00278 
defining a vehicle boundary using a current location of the first vehicle (Burns, see at least figure 3 – 4); 
defining a first vehicle boundary point at a first location on the vehicle boundary (Burns, see at least figure 3 – 4); 
defining a first zone boundary point as a point at an end of a first line extending from the first vehicle boundary point, wherein the first line has a length equal to the length of the anticipated path of travel (Burns, see at least figure 4); 

defining a second zone boundary point as a point at an end of a second line extending from the second vehicle boundary point (Burns, see at least figure 8), 
wherein the second line has a length equal to the length of the anticipated path of travel (Burns, see at least figure 4 and 8).  

As per claim 11, Burns and Lewis teach element of: 
 wherein the first line and the second line are parallel to the anticipated path of travel (Burns, see at least figure 4 and column 4 line 1 – 4)  

As per claim 12, Burns and Lewis teach element of: 
wherein the processor is configured to determine the projected zone by drawing a convex hull about at least the first zone boundary point and the second zone boundary point (Burns, see at least Figure 8) .  

As per claim 13, Burns and Lewis teach the element of: 
determining a current rate of rotation of the vehicle (Burns, see at least column 5 line 50 – 64); and
defining a vehicle boundary using a current location of the first vehicle (Burns, see at least figure 3); 

rotating the vehicle boundary by an angle determined by the rotational stopping distance to generate a rotated vehicle boundary (Burns, see at least figure 5); and 
defining a second set of boundary points, each boundary point in the second set of boundary points being located on the rotated vehicle boundary (See at least figure 8).  
However, Burns and Lewis do not explicitly teach the elements of:
determining a rotational stopping distance for the vehicle based upon the current rate of rotation. 
Talamonti teaches element of:
determining a rotational stopping distance for the vehicle based upon the current rate of rotation (See at least paragraph 45 and 59). 

As per claim 14, Burns and Lewis teach the element of: 
wherein the processor is configured to execute instructions for determining the projected zone by drawing a convex hull about the first set of boundary points and the second set of boundary points (See at least figure 5).

	Claims 1 – 5 and 15 – 20 have same or substantially similar limitations as claims 6 – 14. Therefore, claims 1 – 5 and 15 – 20 are rejected under same rationales as ones in claims 6 – 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osagawa (US 9842501) discloses mine management system.
Kaufmann et al. (US 2018/0354557) disclsoes driving assistance system for reversing a mining haulage vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662